Citation Nr: 0606164	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-27 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for right maxillary sinusitis.

2.  Entitlement to an increased rating for the residuals of a 
fractured nose, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
fractured mandible, including bilateral temporamandibular 
joint (TMJ) disorder, currently evaluated as 20 percent 
disabling.

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.

5.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for tinnitus.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.  The 
veteran appeared before the undersigned Veterans Law Judge at 
a personal hearing at the RO in December 2005.  At that 
hearing, the veteran requested that his claim of entitlement 
to service connection for a back disorder be reopened.  That 
claim is not before the Board for adjudication and is 
referred to the RO for appropriate action.

The issues of whether new and material evidence has been 
obtained to reopen claims of entitlement to service 
connection for hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences more than six non-incapacitating 
episodes of sinusitis per year characterized by facial pain 
and purulent discharge.

3.  The veteran experiences complete obstruction of his right 
maxillary sinus.

4.  The veteran has temporamandibular articulation to 29 
millimeters (mm).


CONCLUSIONS OF LAW

1.  Criteria for a 30 percent rating for right maxillary 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic Code 6513 
(2005).

2.  Criteria for a rating higher than 10 percent for the 
residuals of a fractured nose have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic 
Code 6502 (2005).

3.  Criteria for a rating higher than 20 percent for a 
fractured mandible with TMJ disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.150, 
Diagnostic Code 9905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2003 and March 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was given VCAA notice prior to the AOJ 
decisions here on appeal, in keeping with Pelegrini.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling physical examinations, and affording him the 
opportunity to give testimony before the Board in December 
2005.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that his facial disabilities are more 
severe than rated.  He has not asserted that his disabilities 
limit his employability, but that they cause pain and 
difficulty breathing.  The veteran does not require treatment 
on a regular basis, but is noted to have chronic facial pain, 
discharge and post-nasal drainage.

The Board points out that the veteran's representative 
asserted in its August 2004 VA Form 646 that the veteran's 
claims had been pending since 1992.  The record, however, 
shows that the veteran requested an increase in ratings in 
1990, that a rating decision was rendered addressing all 
issues raised in February 1991, that the veteran was notified 
on that decision in March 1991, and that the veteran did not 
appeal the decision.  The next correspondence of record was 
an April 2003 request for increased ratings.  As such, the 
Board finds that the claims here before the Board have not 
been pending since 1992 because the February 1991 rating 
decision became final when the veteran did not submit a 
notice of disagreement with the rating decision within one 
year of notice.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

The claims on appeal stem from the veteran's April 2003 
request for reevaluation.  Treatment records show that the 
veteran has chronic facial pain and periodic complaints of 
discharge and post-nasal drip.  A history of chronic 
sinusitis is noted.

Upon VA examination in September 2003, the veteran complained 
of chronic and recurrent sinusitis and difficulty breathing 
through his nose.  He had no discharge from his nose, but 
complete opacification of the right maxillary sinus and an 
irregular appearance of the anterior and posterior walls of 
the right maxillary sinus.  The alae of the nose were tender 
to the touch.  Right maxillary sinusitis was diagnosed.  The 
veteran was also examined by a dentist in September 2003 and 
found to have exquisite sensitivity along the right infra-
orbital region, bilateral paresthesia along the lower lip, 
and temporomandibular articulation limited to 29 mm.  There 
was no finding of nonunion of the mandible nor of any loss of 
the actual mandible.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Sinusitis

The veteran's chronic sinusitis has been evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6513, using a General 
Rating Formula for sinusitis.  A 10 percent rating is 
assigned when there is evidence of one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; a 30 
percent rating is assigned when there is evidence of three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six incapacitating 
episodes per year; a 50 percent rating is assigned when there 
is evidence of chronic osteomyelitis following radical 
surgery or near constant sinusitis after repeated surgeries.  
The note following the General Rating Formula indicates that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

The evidence of record shows that the veteran has not been 
placed on bed rest by a physician nor prescribed a prolonged 
period of treatment with antibiotics for symptoms associated 
with sinusitis; the veteran, himself, reported that he had 
not required antibiotic treatment for several years.  The 
veteran related an almost constant recurrence of sinusitis 
with drainage and credibly testified that he experienced 
facial pain.  Therefore, the Board finds that, when resolving 
all reasonable doubt in favor of the veteran, criteria for a 
30 percent rating have been met.  Specifically, the veteran 
has more than six non-incapacitating episodes of sinusitis 
annually characterized by facial pain and purulent discharge.  
As such, a rating of 30 percent is granted.  A rating higher 
than 30 percent must be denied because there is no evidence 
of radical surgery, repeated surgeries or osteomyelitis.

Fractured Nose

The residuals of a fractured nose have been evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6502, which only allows for 
the assignment of a 10 percent rating upon a showing of 
traumatic nasal deviation with 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  In order for a higher evaluation to be assigned for 
complaints associated with a healed fracture of the nose, 
there must be evidence of loss of part of the nose with 
exposed nasal passages.  See Diagnostic Code 6504.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation currently assigned for residuals of 
a fractured nose is the most appropriate rating.  The 
veteran's complaints of difficulty breathing are considered 
when assigning a 10 percent rating for complete obstruction 
of the right maxillary sinus.  There is no evidence of a loss 
of part of the nose nor of exposed nasal passages so as to 
allow for assignment of a higher rating.  The Board has 
reviewed the schedule to determine if a higher rating may be 
assigned for the tenderness of the nostrils and/or irregular 
appearance of the anterior and posterior walls of the right 
maxillary sinus, but is left with the restrictions of 
Diagnostic Codes 6502 and 6504.  Consequently, a rating 
higher than 10 percent must be denied.

Mandible and TMJ Disorder

The veteran's jaw disability has been evaluated under 
38 C.F.R. § 4.150, Diagnostic Code 9905, based on limited 
temporamandibular articulation measured by the inter-incisal 
range.  A 20 percent rating is assigned when the motion is 
limited from 21 to 30 mm; a 30 percent rating is assigned 
when the motion is limited from 11 to 20 mm; and, a 40 
percent rating is assigned when the motion is limited from 0 
to 10 mm.  A rating higher than 20 percent may be assigned 
under Diagnostic Code 9903 when there is evidence of severe 
nonunion of the mandible or under Diagnostic Code 9902 when 
there is evidence of loss of approximately one-half of the 
mandible.

The evidence of record clearly shows that the veteran 
experiences temporamandibular articulation motion limited to 
29 mm.  The veteran has not disputed this medical finding and 
there is no evidence to suggest that he has additional 
limitation of motion, nonunion of the mandible, or an actual 
loss of one-half of the mandible.  The veteran's testimony 
before the Board did not include any complaints of additional 
disability due to a jaw and TMJ disorder.  Thus, the Board 
finds that the 20 percent rating assigned under Diagnostic 
Code 9905 is the most appropriate rating and a higher rating 
is denied.

Extra-schedular Rating

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although it appears that the veteran asserts is not working, 
he has not asserted that he is totally unemployable because 
of his service-connected facial disabilities.  He has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
and the Board has been similarly unsuccessful in locating 
exceptional circumstances.  The veteran has not required 
frequent periods of hospitalization and his treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by facial pain, difficulty 
breathing through the nose, and limited jaw motion has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran and higher 
ratings may not be assigned on an extra-schedular basis.


ORDER

A 30 percent rating for right maxillary sinusitis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating higher than 10 percent for the residuals of a 
fractured nose is denied.

A rating higher than 20 percent for the residuals of a 
fractured mandible with TMJ disorder is denied.


REMAND

The evidence of record clearly shows that this veteran is a 
combat veteran who experienced severe facial injuries during 
his combat service.  The nature of his service and the fact 
that he was injured in a mortar blast certainly suggests that 
he experienced acoustic trauma during service.  

The veteran credibly testified that he has experienced 
hearing loss since the time of his in-service injuries and 
that it has progressed over the years.  Unfortunately, he has 
not been afforded a medical examination to determine if 
current complaints are related to acoustic trauma experienced 
during service.

The evidence with respect to veteran's complaints of tinnitus 
raises questions as to whether the complaints are related to 
his service-connected fractured jaw or whether they are of an 
actual aural nature as he has said repeatedly stated that he 
has crackling noise in his ears with jaw movement.  Again, 
the veteran has not been afforded a physical examination for 
a medical professional to make a determination as to the 
nature and etiology of the veteran's complaints.  

Because this veteran has submitted sufficient evidence to 
require VA to schedule an examination and request medical 
opinions under 38 C.F.R. § 3.159(c)(4), this matter must be 
remanded for further development of the medical record. 

Accordingly, this matter case is remanded for the following 
action:

1.  Schedule the veteran for an 
examination to determine the nature and 
severity of his complaints of hearing 
loss and crackling in his ears.  The 
examiner should review the veteran's 
claims folder and make specific note of 
the veteran's combat service and combat 
injury.  All necessary testing should be 
performed and all appropriate diagnoses 
rendered.  The examiner should then state 
whether it is at least as likely as not 
that any of the diagnosed disabilities 
began as a result of active service.  All 
opinions must be supported by complete 
rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


